     Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.1 Page 1 of 43



 1   THOMAS E. MONTGOMERY, County Counsel
     County of San Diego
 2   By MELISSA M. HOLMES, Senior Deputy (SBN 220961)
        ALEXA F. KATZ, Deputy (SBN 317968)
 3   1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
 4   Telephone: (619) 531- 5836
     E-mail: melissa.holmes@sdcounty.ca.gov
 5
     Attorneys for Defendants County of San Diego, Carlos Esquer, and Anthony Mehalik
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     JAMES HUDLOW,                             )        '18CV2826 CAB WVG
                                                   No. ________________________
11
                                               )
12                Plaintiffs,                  )   DEFENDANTS’ NOTICE OF
                                               )   REMOVAL OF STATE COURT
13          v.                                 )   ACTION PURSUANT TO 28 U.S.C.
                                               )   SECTION 1441(a), 28 U.S.C. SECTION
14   COUNTY OF SAN DIEGO; DEPUTY               )   1331 (FEDERAL QUESTION)
     ANTHONY MEHALIK, DEPUTY                   )
15   CARLOS ESQUER; and DOES 1-10              )
                                               )   JURY TRIAL DEMANDED
16                Defendants.                  )
                                               )
17
18
19   TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO PLAINTIFFS:
20         PLEASE TAKE NOTICE that Defendants, County of San Diego (“County”),
21   Deputy Anthony Mehalik, and Deputy Carlos Esquer, hereby remove the state court
22   action described below from the Superior Court of California for the County of San
23   Diego, Central Division to this Court.
24   I.    PROCEDURAL HISTORY
25         1.    On November 20, 2018, Plaintiff , James Hudlow filed his Second
26   Amended Complaint in the Superior Court of California, County of San Diego, alleging
27   several claims under 42 USC § 1983 entitled James Hudlow, vs. County Of San Diego;
28   Deputy Anthony Mehalik, Deputy Carlos Esquer; And Does 1-10, Case No. 37-2018-
     Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.2 Page 2 of 43



 1   00010124-CU-CR-NC. A true and correct copy of the Second Amended Complaint is
 2   attached hereto as Exhibit A.
 3          2.    Plaintiff names as Defendants, “The County of San Diego, Deputy Anthony
 4   Mehalik, Deputy Carlos Esquer; And Does 1-10.”
 5          3.    Prior to serving the Second Amended Complaint, Plaintiff, who was in pro
 6   per, filed two prior complaints. Neither of the prior complaints alleged federal civil
 7   rights claims. A true and correct copy of the prior complaints and related documents are
 8   attached hereto as Exhibits B and C.
 9          4.    Plaintiff retained the Lipeles Law Group APC and filed a substitution of
10   attorney on October 12, 2018. A true and correct copy is attached hereto as Exhibit D.
11          5.    Plaintiff served Deputy Mehalik and Deputy Esquer with Summons and the
12   original Complaint on July 3, 2018. See Exhibit C attached hereto.
13          6.    Plaintiff served the County with the Summons and Second Amended
14   Complaint on November 27, 2018.
15          7.    A Case Management Conference took place on October 26, 2018 and
16   Defendants specially appeared. See Exhibit E attached hereto.
17   II.    JURISDICTION AND VENUE
18          8.    Plaintiff alleges, for the first time in his Second Amended Complaint that
19   Defendants deprived him of his civil rights under 42 U.S.C. § 1983 as well as his rights
20   under the Americans with Disability act. [Ex. A.] Thus, this Court has original
21   jurisdiction of this case pursuant to 28 U.S.C. § 1331, as well as removal jurisdiction over
22   this case pursuant to 28 U.S.C. §§ 1441(a).
23          9.    Venue is proper in this Court pursuant to, 28 USC § 84(d), 28 U.S.C.
24   § 1441(a) because this case was pending in the Superior Court of California, County of
25   San Diego, Central Division which is located within the Southern District of California.
26   III.   PROCEDURAL COMPLIANCE
27          10.   Plaintiff served the County with this Second Amended Complaint on
28   November 27, 2018. [See Ex. A at p. 3.]

                                                 -2-
     Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.3 Page 3 of 43



 1         11.    Defendants filed this Notice of Removal within 30 days of Defendants
 2   receiving the Second Amended Complaint. 28 U.S.C. § 1446(b)(1).
 3         12.    Pursuant to 28 U.S.C. § 1446A, a “copy of all process, pleadings, and orders
 4   served upon” Defendants in the state court action are attached hereto as Exhibits A, B, C,
 5   D, and E.
 6         13.    Defendants will serve a copy of this Notice on Plaintiff. Defendants will
 7   also file a copy of this notice in the Superior Court of California, County of San Diego,
 8   Central Division.
 9   IV.   CONCLUSION
10         14.    Defendants respectfully request the state court action described above be
11   removed to this Court.
12   DATED: December 17, 2018               THOMAS E. MONTGOMERY, County Counsel
13                                          By: s/MELISSA M. HOLMES, Senior Deputy
14                                          Attorneys for Defendants County of San Diego,
                                            Deputy Carlos Esquer, and Anthony Mehalik
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.4 Page 4 of 43




              Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.5 Page 5 of 43




                                       Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.6 Page 6 of 43




                                    Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.7 Page 7 of 43




                                      Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.8 Page 8 of 43




                                       Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.9 Page 9 of 43




                                    Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.10 Page 10 of 43




                                    Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.11 Page 11 of 43




                                       Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.12 Page 12 of 43




                                       Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.13 Page 13 of 43




                                    Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.14 Page 14 of 43




                                          Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.15 Page 15 of 43




                                        Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.16 Page 16 of 43




                                        Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.17 Page 17 of 43




                                        Exhibit A
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.18 Page 18 of 43




                Exhibit B
        Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.19 Page 19 of 43


                                                                                                                                                            PLD-PI-001
      ATTORNEY OR PARIY WIT(4OUT ATTORNEY (Name, Sible Bar number and addreaa)i                                                        FOR COURT'SE ONLY
            James Westin Hudlow
            3663 Lorimer Lane
            Encinitas, CA 92024

                  TELEPHONENO
                                            (76)0) 334 1771                     FAx No (oprionai)
      E-MAILADDRESS (Dpienal)               vcggicraveggmaij.corn
            ATTORNEY FOR (Name)

      SUPERIOR COURT OF CALIFORNIA, COUNTY OF
                STREETADDRESS              330 W. Broadway
               MAILINGADDRESS.             PO Box 120128
              CITY AND ZIP
                             CODE'RANCH
                                            San Diego,           CA 92112-9189
                             NAME          Civil
                   PLAINTIFF;              James Hudlow

                County of San Diego
                 DEFENDANT:
                Deputy Anthony Mehalik-1124
  C3 DOES TO          1 Deputy Carlos Esquer-3756
           —
  COMPLAINT Personal Injury, Property Damage, Wrongful Death
                     AMENDED (Number)(

  ~~  Type (check all fhat apply):
           MOTOR VEHICLE
                Property Damage
                                   ~F
                                                                ~
                                                                OTHER (specify):
                                                                   Wrongful Death
                Personal Injury                                 ~v'ther  Damages (specify)(         civil rights

  ~   Jurisdiction (check all that apply):
              ACTION IS A LIMITED CIVIL CASE
                                                            ~
                                                                                                                         CASE NUMBER


              Amount demanded
                                                            ~
                                         does not exceed $ 10,000
                                         exceeds $ 10,000, but does not exceed                            $ 25,000
                                                                                                                          37-20 j 80(egg()684-CU-PO-CTL


  ~~          ACTION IS AN UNLIMITEDCIVIL CASE (exceeds $ 25,000)
              ACTION IS RECLASSIFIED by this amended complaint



 1.
    ~             from limited to unlimited
                  from unlimited to limited
       Plaintiff (name or names): James Westin Hudlow
       alleges causes of action agamst defendant (name or names)
       County       of San                Diego, Deputy Anthony Mehalik-1124, Deputy Carlos Esquer-3756
2. This pleading, including attachments and exhibits, consists of the following number of pages:
3. Each
       ~ ~
       a.
                plaintiff named above is a competent adult
                    except plaintiff            (name)'1)




         ~
         ~          (2)
                               a corporation qualified to do business in California
                               an unincorporated entity (describe):

         ~          (3)
                    (4)        a minor
                                                ~ ~
                               a public entity (describe):
                                                an adult



         ~
                               (a)
                               (b)              ~
                                          for whom a guardian or conservator of the estate or a guardian ad stem has bee n appointed
                                          other (specify)


       ~ ~
       b.
                    (5)        other (specify).
                    except plaintiff (name).

         ~
         ~
                    (1)
                    (2)
                                          a corporation qualified to do business in California
                                          an Unincorporated entity (describe):

         ~          (3)
                    (4)
                                                ~
                                          a minor ~
                                          a public entity (describe)
                                                           an adult



         ~          (5)
                                          (a)
                                          (b)   ~
                                          other (spemfy):
                                                            for whom a guardian or conservator of the estate or a guardian ad litem has bee
                                                            other (specify):
                                                                                                                                              n   appointed




      ~        Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
 Form Approved for Optional Uan                                                          —
                                                                        COMPLAINT Personal Injury, Property
                                                                                                                                                                   Page I of 0
                                                                                                                                              Code of Ovil Procedure, 0 420.12
   Judiael Counal of Califomie                                                                                                                           www. Cooitinfo oa gov
PLD-Pl-001 [Rev January 1 2007)                                              Damage, Wrongful Death


                                                                                              Exhibit B
      Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.20 Page 20 of 43


                                                                                                                                       PLD-PI-001
                                                                                                       CASE NUMBER.
     SHORT TITLE:
                                                                                                        37-2018-Qt)QQ6~U-PO-CTL
                                                                                                                      I mmtf.
4.    ~         Plaintiff(name):
                is doing business under the fictitious name (specify):
                                                                                                                               1




           and has complied with the fictitious business name laws.
5.    Each defendant named above is a natural person
      a.    ~e'xcept
                         ~
                     defendant (name):                                          c.   ~ ~
                                                                                       except defendant (name):
              (1)
              (2)
               (3)
                         ~
                       a business organization, form unknown


                         ~
                       a corporation
                       an unincorporated entity (describe):
                                                                                       ~
                                                                                       (1)

                                                                                       ~
                                                                                       (2)
                                                                                       (3)
                                                                                                 a business organization, form unknown
                                                                                                 a corporation
                                                                                                 an unincorporated entity (describe):


                   (4) ~v'              public entity (describe):                      ~
                                                                                       (4)       a public entity (describe):


                   (5)   ~         County       of San Diego
                                   other (specify):                                    ~
                                                                                       (5)       other (specify);




      b.~ ~        except defendant (name):                                     d.   ~ ~
                                                                                       except defendant   (name)'1)




           ~
           ~
                   (1)
                   (2)
                   (3)
                                   a business organization, form unknown
                                   a corporation
                                   an unincorporated entity (describe)i
                                                                                       ~
                                                                                       ~
                                                                                       (2)
                                                                                       (3)
                                                                                                 a business organization, form unknown
                                                                                                 a corporation
                                                                                                 an unincorporated entity (describe)


           ~       (4)             a public entity (describe):                         ~
                                                                                       (4)       a public entity (descnbe).


           ~       (5)             other (specify):                                    ~
                                                                                       (5)       other (specify):



       ~         Information about additional defendants who are not natural persons is contained in Attachment 5.

           The true names of defendants sued as Does are unknown to plaintiff.
6,
         ~ a.        Doe defendants (speciTy Doe numbers):                                were the agents or employees of other
                     named defendants and acted within the scope of that agency or employment.

         ~ b.        Doe defendants (specify Doe numbers):                                  are persons whose capacities are unknown to


7.     ~             plaintiff.
                  Defendants who are joined under Code of Civil Procedure section 382 are (names);




8.         This court is the proper court because
                ~J't
           a.
           b.   ~       least one defendant now resides in its jurisdictional area.
                     the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.

           d.   ~
           c. ~e'njury to person or damage to personal property occurred in its junsdictional area.
                     other (specify)i




 9.        ~d
           a.
           b
                ~
                ~
                  Plaintiff is required to comply with a claims statute, and
                      has complied with applicable claims statutes, ar
                      is excused from complying because (specify):




PLB-Pl-001 IRee. Jeeeaff   1,   203ft                                     —
                                                               COMPLAINT Personal Injury, Property                                             Page2013

                                                                    Damage, Wrongful Death

                                                                             Exhibit B
        Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.21 Page 21 of 43


                                                                                                                                             PLD-PI-001
       SHORT TITLE;                                                                                           CASE NUMBER


                                                                                                                          ~C(~"03A(
                                                                                                                                      I
                                                                                                                                            U-PO-CTL

   10.    The following causes of action are attached and the statements above apply to each (each complaint must have one or more

                ~
          causes of action attached):
          a.
          b.    ~
                ~
                   Motor Vehicle

                                  (specify).'7-2018
                   General Negligence
          c. ~X Intentional Tort
          d.
          e.
          f.
                ~
                ~
                   Products Liability
                   Premises Liability
                   Other




           Plaintiff has suffered
                ~v'age
          a.
          b.    ~            loss
                      loss of use of property
          c. ~K hospital and medical expenses


          e.    ~
          d. ~V general damage
                      property damage
          f. ~v
          g.    ~     loss of earning capacity
                      other damage (specify):
                         Suffered loss       of earning capacity,   home, and other special and general damage.


  12.    ~~          The damages claimed for wrongful death and the relationships of plaintiff to the deceased are

          ~
         a.
         b.
                        listed in Attachment 12,
                        as follows:




 13.     The relief sought in this complaint is within the jurisdiction of this court.



 14.     Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
         a.  (1) ~K compensatory damages
            (2) ~V punitive damages

               (1)
               (2)
                      ~
            The amount of damages is (in cases for personal injury or wrongful death, you must check (1))J

                      ~v
                             according to proof
                             in the amount of: $    2,875,000
 15.     ~       The paragraphs of this complaint alleged on information and belief              s follows (specify paragraph numbers)




Date:         8/22/2018

James Hud low
                                  (TYPE OR PRINT NAME)
                                                                                                      I+NATURE OF PLfINTIFF OI( ATTORNEY)
PEO.PI-001 IRau. January   I, groyt                      COMPLAINT—Person        I   lnju   ,   Property                                        Paga3 at 3
                                                                Damage, Wron         ul D ath


                                                                     Exhibit B
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.22 Page 22 of 43




                Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.23 Page 23 of 43




                                   Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.24 Page 24 of 43




                                      Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.25 Page 25 of 43




                                      Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.26 Page 26 of 43




                                  Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.27 Page 27 of 43




                                     Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.28 Page 28 of 43




                                   Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.29 Page 29 of 43




                                   Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.30 Page 30 of 43




                                 Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.31 Page 31 of 43




                                Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.32 Page 32 of 43




                              Exhibit C
             Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.33 Page 33 of 43
                                                                                                                                                POS-oi,
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar numbei, ..nd address):                                              SO COUR
                                                                                                                               TOSEONLY
 JAMES W. HUDLOW                                                                                             F I5
                                                                                                               LE
750 2ND STREET                                                                                      ;
                                                                                                        VIL BUSINESS OFFICE -
 ENCINITAS, CA 92029                                                                                    CENTRAL DIVISION

             TELEPHONE NO.:    760-697-2654                FAX NO. (Optional):                      2(18 JUL 16 AM 2: 19
 E-MAIL ADDRESS (Optiona)):
    ATTORNEY FOR (Warner       IN PRO PER                                                             ERK-SUPERIOR COUR I
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                  S N DIEGO COUNTY , CA
           STREET ADDRESS:     330 W. BROQADWAY
          SMILING ADDRESS:     SAME
          CITY AND ZIP CODE:   SAN DIEGO, CA 92101
              BRANCH NAME:     CENTRAL DIVISION
      PLAINTIFF/PETITIONER: JAMES VI. HUDLOW                                                            CASE NUMBER:


DEFENDANT/RESPONDENT: COUNTY OF SAN DIEGO; DEPUTY CARLOS                                                37-2018-00006324-al-PO-CTL
ESOUER-3756; DEPUTY ANTHONY MEHALIK-1124
                                                                                                        Ref. No or File No.:
                                  PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)

1. At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of:
     a. El summons
     b. El complaint
     c. El Alternative Dispute Resolution (ADR) package
     d.      El Civil Case Cover Sheet (served in complex cases only)
                     cross-complaint
     f.      LI other (specifr documents):NTC OF CASE ASSIGNMENT; NTC OF ELIGIBILITY TO EFILE AND
                     ASSIGNMENT TO IMAGING DEPARTMENT
3. a. Party served (specify name of party as shown on documents served): DEPUTY ANTHONY MEHALIK-1124

     b.      El  Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                 under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
           JOSIE MULCAHY, OFFICE ASSISTANT MANAGER

4. Address where the party was served: San Diego County Sheriff's Department North Coastal
   Station, 175 N El Camino Real, Encinitas, CA 92024
5. I served the party (check proper box)
     a.      El by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                  receive service of process for the party (1) on (date): 07 /03 /2018                 (2) at (time): 10 : 16 AM
     b.              by substituted service. On (date):                   at (time):                  I left the documents listed in item 2 with or
                     in the presence of (name and title or relationship to person indicated in item 3):

                      (1) C (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                of the person to be served. I informed him or her of the general nature of the papers.

                      (2) I=1 (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                place of abode of the party. I informed him or her of the general nature of the papers.

                      (3) C (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                              address of the person to be served, other than a United States Postal Service post office box. I informed
                              him or her of the general nature of the papers.

                      (4) C I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                             at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                             (date):               from (city):                                  or Fla declaration of mailing is attached.
                      (8)   ni     I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                   Page 1 of 2
Fan] Adopted for Mandatory Use                                                                                                 Code of Civil Procedure, §417.10
  Judicial Council of Califonda                        PROOF OF SERVICE OF SUMMONS Sou
P05-010 [Rev. January 1, 2007]
                                                                           Exhibit C
              Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.34 Page 34 of 43

      PLAINTIFF/PETITIONER: JAMES W. HUDLOW                                                           CASE NUMBER:

                                                                                                      37-2018-00006324-CU-PO-CTL
[—
 DEFENDANT/RESPONDENT:                   COUNTY OF SAN DIEGO; DEPUTY CARLOS ESQUER-375 6; DEPUT


5. C.                by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                     address shown in item 4, by first-class mail, postage prepaid,
                     (1) on (date):                                        (2) from (city):
                     (3)I-1   with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                               to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                     (4) El to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
      d.             by other means (specify means of service and authorizing code section):


                                          '     A
             I-I Additional page describing service is attached.
6. The "Notice to the Person Served" (on the summons) was completed as follows:
    a. Li as an individual defendant.
      b.     C as the person sued under the fictitious name of (specify):
      C.         as occupant
      d. n On behalf of (specifr):
                      under the following Code of Civil Procedure section:
                                 In416.10 (corporation)                         In 415.95 (business organization, form unknown)
                             In 416.20 (defunct corporation)                    1-1 416.60 (minor)
                                 In 416.30 (joint stock company/association)    FT 416.70 (ward or conservatee)
                                 I   1   416.40 (association or partnership)    rn 416.90 (authorized person)
                                 In 416.50 (public entity)                      In 415.46 (occupant)
                                                                                In other:
7.    Person who served papers
      a. Name: KENNETH E. BAYLIS
      b. Address: NORTH COUNTY PROCESS SERVICES,I901 CAMINO VIDA ROBLE,STE 205,CARLSBAD, CA 92008
     c. Telephone number 7 6 0-8 22 102 4           -



     d. The fee for service was: $ 5 0 . 0 0
     e. l am:
             (1) n not a registered California process server.
             (2) I    I exempt from registration under Business and Professions Code section 22350(b).
             (3)  0 registered  California process server:
                        (i) E I owner                   I- 1
                                                   employee E I independent contractor.
                        (fi) Registration No.: 2299
                        (iii) County: SAN DIEGO

8.   Ix1        I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
               or
9.   I          I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date: 07/06/2018


KENNETH E. BAYLIS, CCPS
           (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)




P05-010 [Rev. January 1, 2007)                                                                                                         Page 2 of 2
                                                               PROOF OF SERVICE OF SUMMONS

                                                                           Exhibit C
                     Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.35 Page 35 of 43
          ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar numbm, and address):                                                    FOIld
                                                                                                                                        -7aFajDNLY
                                                                                                                                           t
      JAMES W. HUDLOW •                                                                                                      CI VI! BUSINESS OFFICE
     750 2ND STREET                                                                                                              CENTRAL DIVISION
      ENCINITAS , CA 92029

                                                                                                                           2018 JUL 1 6 AH 2: 19
                     TELEPHONE NO.:     760-697-2654                   FAX NO. (Optiona)):
          E-WUL ADDRESS (Optional):                                                                                      2 LER/i - SUPERIOR COURT
                           IN PRO PER
            ATTORNEY FOR (Name):
                                                                                                                           SAN DIEGO COUNTY, CA
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
                   STREET ADDRESS:     330 W. BROQADWAY
                  MAIUNG ADDRESS:      SAME
                  CITY AND ZIP CODE:   SAN DIEGO, CA 92101
                      BRANCH NAME .    CENTRAL DIVISION
              PUMNMFHPEnTIONER: JAMES W. HUDLOW                                                                     CASE NUMBER


      DEFENDANT/RESPONDENT: COUNTY OF SAN DIEGO; DEPUTY CARLOS                                                      37-2018-00006324-CU-P-CTL
      ESOUER-3756; DEPUTY ANTHONY MEHALIK-1124
                                                                                                                    Ref. No. or File No.:
                                             PROOF OF SERVICE OF SUMMONS

                                                        (Separate proof of service is required for each party served.)

 7-1. At the time of service I was
-.                                                 at least 18 years of age and not a party to this action.
     2.      I served copies of:
             a. El summons
             b. El complaint
             C. El Alternative Dispute Resolution (ADR) package
             d. El Civil Case Cover Sheet (served in complex cases only)
             e.              cross-complaint
             f.      El other (specifr documents):NTC                  OF CASE ASSIGNMENT; NTC OF ELIGIBILITY TO EFILE AND
                             ASSIGNMENT TO IMAGING DEPARTMENT
     3. a. Party served (specify name of party as shown on documents served): DEPUTY CARLOS ESQuER-3756

             b.      El   Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                          under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                   JOS IE MULCAHY, OFFICE ASSISTANT MANAGER

     4. Address where the party was served: San Diego County Sheriff's Department North Coastal
        Station, 175 N El Camino Real, Encinitas, CA 92024
     5. I served the party (check proper box)
             a. El           by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                             receive service of process for the party (1) on (date): 07/03/2018                     (2) at (time): 10:16 AM
             b. n            by substituted service. On (date):                    at (time):                  I left the documents listed in item 2 with or
                             in the presence of (name and title or relationship to person indicated in item 3):

                             (1) C (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                       of the person to be served. I informed him or her of the general nature of the papers.

                             (2) C (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                      place of abode of the party. I informed him or her of the general nature of the papers.

                             (3) C (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                             (4) I       I    I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                              at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                              (date):                from (city):                                  or  Ina declarationof mailing isattached.
                             (5) I       I    I attach a declaration   of diligence stating actions taken first to attempt personal service.
                                                                                                                                                                 Page 1 of 2
     Form Adopted for Mandatory Use                                                                                                         Code of Civil Procedure, § 417.10
       Judicial Council of California                            PROOF OF SERVICE OF SUMMONS sokierins.
     P05-010 [Rev. January 1, 2007]

                                                                                             Exhibit C
                     Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.36 Page 36 of 43

     PLAINTIFF/PETITIONER: JAMES W. HUDLOW                                                                  CASE NUMBER:

                                                                                                            37 - 2018 - 00006324 CU P CTL
                                                                                                                                      —   —   —


[-
 DEFENDANT/RESPONDENT: COUNTY                      OF SAN DIEGO; DEPUTY CARLOS ESQUER-37 5 6; DEPUT


5. c.                ni by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                             address shown in item 4, by first-class mail, postage prepaid,

                             (1) on (date):                                        (2) from (city):
                             (3)in    with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                       to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                             (4)I-1 to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
     d. n                    by other means (spa* means of service and authorizing code section):



                     FT Additional page describing service is attached.
6. The "Notice to the Person Served" (on the summons) was completed as follows:
    a. El as an individual defendant.
     b.              = as the person sued under the fictitious name of (specify):
     c.              C as occupant.
     d.              ED On behalf of (specify):
                         under the following Code of Civil Procedure section:
                                    El 416.10 (corporation)                                   415.95 (business organization, form unknown)
                                    I-I 416.20 (defunct corporation)                          416.60 (minor)
                                    nj 416.30 (joint stock company/association)               416.70 (ward or conservatee)
                                    I   I   416.40 (association or partnership)               416.90 (authorized person)
                                    in 416.50 (public entity)                                 415.46 (occupant)
                                                                                              other:
7.   Person who served papers
     a. Name: KENNETH E. BAYUS
     b. Address: NORTH COUNTY PROCESS SERVICES, I 901 CAMINO VIDA ROBLE,STE 205,CARLSBAD, CA 92008
     c. Telephone number 7 6 0 —8 2 2 — 1 02 4
     d. The fee for service was: $ 2 5 . 0 0
     e. I am:
                     (1)I-I not a registered California process server.
                     (2) I     I exempt from registration under Business and Professions Code section 22350(b).
                     (3)         registered California process server
                                 (i) El owner           I I employee El independent contractor.
                                 (ii) Registration No.: 2299
                                 (iii) County: SAN DIEGO

8.   I   X       I     I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
                       or
9.   1.--1 I am a California sheriff or marshal and I certify that the foregoing is true a d correct.
Date: 07/06/2018

             ,



KENNETH E. BAYUS, CCPS
          (NAME OF PERSON WHO SERVED PAPERS(SHERIFF OR MARSHAL)
                                                                                              #f
                                                                                               /             Sr
                                                                                                               (SIGNA RE)




P05-010 [Rev. January 1, 2007)                                                                                                                    Page 2 of 2
                                                             PROOF OF SERVICE OF SUMMONS

                                                                          Exhibit C
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.37 Page 37 of 43




               Exhibit D
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.38 Page 38 of 43




                                   Exhibit D
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.39 Page 39 of 43




                                        Exhibit D
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.40 Page 40 of 43




                                      Exhibit D
Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.41 Page 41 of 43




                    Exhibit E
       Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.42 Page 42 of 43
                              SUPERIOR COURT OF CALIFORNIA,
                                  COUNTY OF SAN DIEGO
                                        CENTRAL
                                            MINUTE ORDER
DATE: 10/26/2018                     TIME: 10:00:00 AM               DEPT: C-75
JUDICIAL OFFICER PRESIDING: Richard E. L. Strauss
CLERK: Blanca Delgado, Ryan A Willis
REPORTER/ERM: Not Reported
BAILIFF/COURT ATTENDANT: Paul Darvin

CASE NO: 37-2018-00006324-CU-PO-CTL CASE INIT.DATE: 02/06/2018
CASE TITLE: Hudlow vs County of San Diego [IMAGED]
CASE CATEGORY: Civil - Unlimited   CASE TYPE: PI/PD/WD - Other


EVENT TYPE: Civil Case Management Conference



APPEARANCES
Andrew Magaline, counsel, present for Plaintiff(s) telephonically.
Alexa Katz, counsel, present for Defendant(s).
Roberto Ortiz, counsel, present for Defendant(s).


Defendant requests a continuance. The Court grants defendant's request and continues the hearing to
the date and time below.
Civil Case Management Conference is continued pursuant to party's motion to 01/04/2019 at 10:00AM
before Judge Richard E. L. Strauss.
Parties waive notice.




DATE: 10/26/2018                                MINUTE ORDER                               Page 1
DEPT: C-75                                                                          Calendar No. 30
                                                     Exhibit E
     Case 3:18-cv-02826-CAB-WVG Document 1 Filed 12/17/18 PageID.43 Page 43 of 43
                                                              e 2/
                                                                                                                               Calendar No.: 32
                                                                                                                                    Court Use Only

                       Superior Court of California                                                                              F     I       L ED
                                                                                                                                 Clerk or the soplirlor Court
                          County, of San Diego
                                                                                                                                      OCT 26 2018
                                           SIGN-IN SHEET                                                                            By: R. Willis, Deputy


 CASE: 37-2018-00006324-CU-PO-CTL - Hudloir vs County of San Diego [IMAGED]

 EVENT TYPE: Civil Case Management Conference                                                          EVENT DATEITIME: 10126/2018 10:00 am

            ATTENTION FEE-WAIVER RECIPIENTS:                IF YOU HAVE BEEN GRANTED A FEE WAIVER ON YOUR CASE,
                          YOU ARE ELIGIBLE FOR THE SERVICES OF A COURT REPORTER AT NO COST TO YOU.
            PLEASE ADVISE THE COURT WHEN YOUR MATTER IS CALLED IF YOU WOULD LIKE TO HAVE A REPORTER PROVIDED.

 DEPARTMENT: C-75                                                                                      JUDGE: Richard E. L. Strauss
 By signing below, it is stipulated by the parties and ordered as follows:

 Any actions or dates stipulated and agreed to by the parties at the Case Management Conference will become an order of
 the Court. No procedure or deadline ordered pursuant to the stipulation of the parties may be modified, extended or avoide
 by stipulation or agreement of the parties unless approved by the Court in advance of the date sought to be altered.

 CASE DEEMED AT ISSUEIAND PLACED ON THE CIVIL ACTIVE LIST. If the case i.deemed at issue and placed on the
•civil active list, pursuantto stipulation of the parties, no new parties may be added Without leave of court, and all unserved,
 non-appearing and fictitiously named parties are dismissed.

 EXCHANGE OF EXPERTS. ;the parties stipulate to dispense-with the demand requiretnents of CCP 2034, and agree to
 exchange experts in acdordatice with San Diego Superior Court Rules, Div. II. (4 littler provisions of CCP 2034 apply).

    ATTORNEY/PARTICIPANT NAME                                           ' CLIENT NAMr"!                                 .,....SIGNATURE
  County of San Diego                                    [DFN]                                                                        ^ StreCA         f
                                                                                                             4-ehg"                      Appaora_
  Esquer 3756, Deputy Carlos                             [DFN]

  Mehalik 1124, Deputy Anthony                           [DFN]

  SCHELLY, THOMAS H                                      Hudlow, James Westin [PLN]
     ANDaa.) t marociterge                                                                                          7516.
                                                                                                                 epj....9c____ ..",. S•peci..61,1 (41,
    CevA.A-i             ac     Se§,n 1)14...5 4
                                                                                                                                                    acifeAlva


                   •       Countp of &an U te
                                                                                  g‘f
                                                                                kei.1.-ca;
                                                                                - -ar4p.•m 14
                                                                                            a4,
                                                                                                        Countp of       'an im lege


                          ALEXA F. KATZ                                                                 ROBERTO ORTIZ
                           DEPUTY COUNTY COUNSEL                                                        SENIOR DEPUTY COUNTY COUNSEL




   OFFICE OF COUNTY COUNSEL               alexakatasdcounty.ca.gov              OFFICE OF COUNTY COUNSEL               mberto.orfizesdcountyca.gov
   1600 Pacific Highway, Room 355         (619) 531-4874 Fax (619)531-6005      1600 Pacific Hlghway, Room 355         Phere 619-5314279 Fax 619-531-6805
   San Diego, CA 92101-2469               Mail Stop: A-12                       San Diego, CA 92101                    Mal Stop: A-12

                                                                                                                                                            #: 30

                                                                             Exhibit E
